1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8
                                                    ***
9

10   DMITRIY FABYANCHUK,                                     Case No. 2:18-cv-01993-RFB-GWF
11                                         Petitioner,                       ORDER
            v.
12

13   UNITED STATES ATTORNEY GENERAL,
     et al.,
14
                                         Respondent.
15

16           This pro se habeas petition pursuant to 28 U.S.C. § 2241 comes before the Court on the

17   petitioner’s application for leave to proceed in forma pauperis (ECF No. 1) and for preliminary

18   review pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

19   Courts. The Court finds that petitioner cannot pay the filing fee, so the application for leave to

20   proceed in forma pauperis will be granted. Petitioner will not be required to pay the filing fee.

21          Following initial review, petitioner will be ordered to file an amended petition naming all

22   potential respondents, including the warden or director of the Henderson Detention Center, the

23   local Immigration and Customs Enforcement director, and the Secretary of Homeland Security, in

24   addition to the currently named U.S. Attorney General.

25          IT IS THEREFORE ORDERED that the petitioner’s application for leave to proceed in

26   forma pauperis (ECF No. 1) is GRANTED.

27          IT IS FURTHER ORDERED that petitioner shall mail to the clerk for filing an amended

28   petition naming all potential respondents within sixty days of the date of entry of this order.


                                                         1
1    Petitioner shall clearly title the amended petition as an amended petition by placing the words

2    “AMENDED PETITION” immediately above “Habeas Corpus Pursuant to 28 U.S.C. § 2241” on

3    page 1 of the petition. Petitioner should ensure that the docket number, 2:18-cv-01993-RFB-GWF,

4    is also in the designated space. Under Local Rule LR 15-1, the amended petition must be complete

5    in itself without reference to previously filed papers. Thus, the claims and allegations that are

6    stated in the amended petition will be the only matters remaining before the court. Any claims or

7    allegations that are left out of the amended petition or that are not re-alleged will not be considered.

8           This action will be dismissed without further prior notice if petitioner fails to fully and

9    timely comply with this order.

10          The Clerk of Court shall send petitioner a copy of his petition (ECF No. 1-1).

11          IT IS SO ORDERED.

12
            DATED THIS 29th day of October, 2018.
13

14
                                                             RICHARD F. BOULWARE, II.
15                                                           UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
